Allowable Subject Matter
Claims 1, 5, 7-9, 11, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Agiwal (US 20190037605 A1) discloses “A method of random access resource selection for a User Equipment (UE), the method comprising: determining whether a first Synchronization Signal-Reference Signal Received Power (SS-RSRP) of a first Synchronization Signal Block (SSB) associated with a contention-free random access resource for transmitting a random access preamble is greater than an SS-RSRP threshold; transmitting the random access preamble, by using the contention-free random access resource associated with the first SSB, after determining that the first SS-RSRP of the first SSB is greater than the SS-RSRP threshold” in paragraph 240; “and performing a plurality of operations after determining that the first SS-RSRP of the first SSB is not greater than the SS-RSRP threshold, the plurality of operations including: determining whether a second SS-RSRP of a second SSB associated with a… random access resource is greater than the SS-RSRP threshold… after determining that the second SS- RSRP of the second SSB is greater than the SS-RSRP threshold…” in paragraph 247, and discloses in general the reception of dedicated RRC signalling for contention based resources in paragraphs 23-24. However, Agiwal does not disclose “determining whether the contention-based random access resource associated with the second SSB is received through dedicated Radio Resource Control (RRC) signaling; and transmitting the random access preamble using the contention-based random access resource based upon whether the contention-based random access resource is received through the dedicated RRC signaling… wherein: in a case that the contention-based random access resource is not received through dedicated the RRC signaling, the contention-based random access resource is indicated in a common random access configuration stored in the UE, and the contention-based random access resource indicated in the common random access configuration is broadcast by a source base station”. 
Silva (US 20180343595 A1) discloses “…and transmitting the random access preamble using the … random access resources based upon whether the … random access resource is received through the dedicated RRC signaling… wherein: in a case that the contention-based random access resource is not received through dedicated the RRC signaling, the … random access resource is indicated in a common Silva discloses that these resources are contention free instead of contention based as in the instant claim and furthermore does not disclose the common random access configuration “is broadcast by a source base station.
Yamada (US 20150173047 A1) discloses that the common random access configuration “is broadcast by a source base station” in paragraph 144. However, Yamada also does not disclose that these resources are contention based, and furthermore the examiner does not believe that there is any prior art that would be obvious for one of ordinary skill to combine with Agiwal in view of Silva and Yamada because there is no motivation to combine the cited feature in the context of Agiwal in view of Silva and Yamada.
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 11 is similar to claim 1 and is allowable for similar reasons. Claims 5, 7-9, 15, and 17-19 depend on claims 1 and 11 and are allowable based on their dependence to claim 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD KHAWAR/Primary Examiner, Art Unit 2412